
	
		I
		111th CONGRESS
		1st Session
		H. R. 1868
		IN THE HOUSE OF REPRESENTATIVES
		
			April 2, 2009
			Mr. Deal of Georgia
			 (for himself, Mr. Bilbray,
			 Mr. Daniel E. Lungren of California,
			 Mr. Westmoreland,
			 Mr. Jones,
			 Mr. Hensarling,
			 Mr. Franks of Arizona,
			 Mr. Gingrey of Georgia,
			 Mr. Brady of Texas,
			 Mr. Broun of Georgia,
			 Mr. Marchant,
			 Mr. Campbell,
			 Mr. Kingston,
			 Mr. Heller,
			 Mr. Neugebauer,
			 Mr. Jordan of Ohio,
			 Mr. Conaway,
			 Mr. Whitfield,
			 Mr. Linder,
			 Mr. Culberson,
			 Mr. McCotter,
			 Mr. Herger,
			 Mr. Akin, Mr. Gohmert, Mr.
			 Boozman, Mr. Lamborn,
			 Mr. Calvert,
			 Mr. Sam Johnson of Texas,
			 Mr. Royce,
			 Mr. Smith of Nebraska,
			 Mr. Taylor,
			 Mr. Gary G. Miller of California,
			 Mr. Coffman of Colorado,
			 Mrs. Myrick,
			 Mr. Bartlett,
			 Mr. Rohrabacher,
			 Ms. Foxx, Mr. King of New York,
			 Mr. Duncan,
			 Mr. Poe of Texas, and
			 Mr. Price of Georgia) introduced the
			 following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To amend section 301 of the Immigration and Nationality
		  Act to clarify those classes of individuals born in the United States who are
		  nationals and citizens of the United States at birth.
	
	
		1.Short titleThis Act may be cited as the
			 Birthright Citizenship Act of
			 2009.
		2.Citizenship at
			 birth for certain persons born in the United States
			(a)In
			 generalSection 301 of the Immigration and Nationality Act (8
			 U.S.C. 1401) is amended—
				(1)by inserting
			 (a) In
			 general.— before The following;
				(2)by redesignating
			 paragraphs (a) through (h) as paragraphs (1) through (8); and
				(3)by adding at the
			 end the following:
					
						(b)DefinitionAcknowledging the right of birthright
				citizenship established by section 1 of the 14th amendment to the Constitution,
				a person born in the United States shall be considered ‘subject to the
				jurisdiction’ of the United States for purposes of subsection (a)(1) if the
				person is born in the United States of parents, one of whom is—
							(1)a citizen or
				national of the United States;
							(2)an alien lawfully
				admitted for permanent residence in the United States whose residence is in the
				United States; or
							(3)an alien
				performing active service in the armed forces (as defined in section 101 of
				title 10, United States
				Code).
							.
				(b)ApplicabilityThe
			 amendment made by subsection (a)(3) shall not be construed to affect the
			 citizenship or nationality status of any person born before the date of the
			 enactment of this Act.
			
